Citation Nr: 1740311	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for diabetic retinopathy, status post bilateral laser surgery, with cataracts and open angle glaucoma prior to March 31, 2008, and in excess of 30 percent thereafter.

2.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.


WITNESS AT HEARING ON APPEAL

Veteran


ORDER

Entitlement to an evaluation in excess of 10 percent for diabetic retinopathy, status post bilateral laser surgery, with cataracts and open angle glaucoma prior to March 31, 2008, and in excess of 30 percent thereafter is denied. 
Entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only is denied.


FINDINGS OF FACT

1.  Prior to March 31, 2008, the Veteran's corrected distance visual acuity was 20/30 in the left eye and 20/40 in the right eye; he also had active pathology associated with diabetic retinopathy and cataracts.

2.  From March 31, 2008, the Veteran's corrected distance visual acuity was 20/40 or better in both eyes; but, he had concentric contraction of the visual field in the bilateral eyes, which resulted in an evaluation of 20/70, at worst, in the left eye and 20/50 in the right eye; he also had active pathology associated with diabetic retinopathy, cataracts, and glaucoma.

3.  Service connection is not in effect for any disability which results in loss or loss of use of the feet or hands, vision impairment, severe burn injury, or ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for diabetic retinopathy, status post bilateral laser surgery, with cataracts and open angle glaucoma prior to March 31, 2008, and in excess of 30 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.75-4.84a, Diagnostic Codes 6006, 6027, 6012 (2008).

2.  The criteria for entitlement to a certificate of eligibility for an automobile allowance and/or specially adapted equipment only, have not been met. 38 U.S.C.A. §§ 3902, 5103 (West 2014); 38 C.F.R. § 3.808 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Army from June 1966 to June 1968 and November 1970 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 10 percent evaluation for diabetic retinopathy status post laser surgery to each eye, with cataracts; and denied entitlement to automotive and adaptive equipment or adaptive equipment only.  In a February 2010 Decision Review Officer (DRO) decision, the RO granted an increased evaluation to 30 percent for diabetic retinopathy, status post laser surgery to each eye, with cataracts and open angle glaucoma, effective March 31, 2008.  As the Veteran has continued his disagreement with the rating assigned and has not been granted the maximum benefit allowed, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

1.  Increased Rating

The Veteran's diabetic retinopathy has been assigned a 10 percent rating prior to March 31, 2008, under Diagnostic Code 7913-6006.  A 30 percent disability rating was assigned effective March 31, 2008, under Diagnostic Code 6006-6013.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2016).  In this case, the hyphenated diagnostic code indicates that retinopathy, under Diagnostic Code 6006, is the service-connected disability.  For the period prior to March 31, 2008, diabetes under Diagnostic Code 7913 is an associated condition.  For the period from March 31, 2008, open-angle glaucoma under Diagnostic Code 6013 is an associated condition.  

The rating criteria contemplating diseases of the eye direct the rater to rate the disability on several potential basis including on the basis of incapacitating episodes.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2008).  The evidence does not show, nor has the Veteran asserted, that he has had incapacitating episodes related to his diabetic retinopathy and glaucoma during the rating period; and the rating criteria pertaining to such are thus not for application in the present appeal.  Id. 

In addition, there is no evidence of tuberculosis, retinal scars, neoplasms, nystagmus, conjunctivitis, ptosis, ectropion, entropion, lagophthalmos, loss of eyebrows, lids, or lashes, lacrimal apparatus disorders, aphakia, paralysis, or keratoconus attributable to the service connected disability.  Thus, the rating criteria contemplating such disabilities are not for application.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6011, 6014-6026, 6029, 6030, 6032, and 6035 (2008).

Additionally, the evidence does not show that the Veteran had impairment of muscle function during the rating appeal period.  Therefore, the rating criteria pertaining to such impairment are not for application in the present appeal. 38 C.F.R. § 4.84a, Diagnostic Codes 6090-6092 (2008).

The evidence also does not show anatomical loss of both eyes, no more than light perception in both eyes, anatomical loss of one eye, and/or no more than light perception in one eye during the rating period.  Therefore, the rating criteria contemplating impairment of central visual acuity for such conditions are not for application.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6070 (2008).  Furthermore, Diagnostic Codes 6071-6074, contemplating impairment of central visual acuity with vision in one eye at 5/200, is not applicable, as there is no evidence that the Veteran had such limitation in either eye during the rating period.  38 C.F.R. § 4.84a, Diagnostic Code 6071-6074 (2008).

The Board notes that the rating criteria for evaluating diseases of the eye were amended during the pendency of this appeal.  See 73 Fed. Reg. 66543 (November 10, 2008).  These amendments only apply to claims received by VA on or after the December 10, 2008 effective date.  As the Veteran's claim of entitlement to a compensable rating for diabetic retinopathy was received in April 2006, the Board must apply the old version of the rating criteria to the Veteran's claim.  

Prior to December 10, 2008, chronic diseases of the eye (including retinitis and iritis) listed at Diagnostic Codes 6000 through 6009 were rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent was to be assigned during active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2008). 

Pursuant to the old rating criteria under Diagnostic Code 6012 (glaucoma, congestive or inflammatory), frequent attacks of considerable duration and during continuance of actual total disability warranted a 100 percent rating.  Otherwise, the disability was to be rated as iritis under Diagnostic Code 6003.  Under Diagnostic Code 6013 (glaucoma, simple, primary, noncongestive), the disability was to be rated on impairment of visual acuity or field loss, with a minimum rating of 10 percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6012-6013 (2008). 

Pursuant to the old rating criteria under Diagnostic Code 6027, a traumatic cataract, preoperative, was rated on the basis of impairment of vision, and postoperative, was rated on the basis of impairment of vision and aphakia.  Pursuant to the old rating criteria under Diagnostic Code 6028, a senile or other cataract, preoperative, was rated on the basis of impairment of vision, and postoperative, was rated on the basis of impairment of vision and aphakia.  38 C.F.R. § 4.84a, Diagnostic Codes 6027-6028 (2008). 

Pursuant to the old rating criteria, central visual acuity was evaluated based on the degree of the resulting impairment of visual acuity, based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6061-6079 (2008).  The percentage evaluation was found on Table V of the old rating criteria by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

Pursuant to the old rating criteria, impairment of field vision was assigned a disability rating based on the extent of the contraction of the visual field in each eye, which was determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost was determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost were then added together to determine total degrees lost, which was subtracted from 500.  The difference, which represented the total remaining degrees of visual field, was divided by eight to determine the average contraction for rating purposes.  38 C.F.R. § 4.76a, Table III.  A 10 percent disability rating was assigned for unilateral loss of the nasal or temporal half of the visual field; or unilateral concentric contraction of the visual field between 16 and 60 degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008). A 20 percent disability rating was assigned for bilateral loss of the nasal half of the visual field; unilateral concentric contraction of the visual field between 6 and 15 degrees; or bilateral concentric contraction of the visual field between 46 and 60 degrees.  Id.  A 30 percent disability rating is assigned for homonymous hemianopsia; bilateral loss of the temporal half of the visual field; unilateral concentric contraction of the visual field to 5 degrees; or bilateral concentric contraction of the visual field between 31 and 45 degrees.  Id.  A 50 percent disability rating is assigned for bilateral concentric contraction of the visual field between 16 and 30 degrees.  Id.  A 70 percent disability rating is assigned for bilateral concentric contraction of the visual field between 6 and 15 degrees.  A maximum 100 percent disability rating is assigned for bilateral concentric contraction of the visual field to 5 degrees.  Id. 

The record contains many private treatment records that show ongoing treatment for the Veteran's bilateral eye conditions.  

On examination in April 2007, the Veteran reported occasional stinging in both eyes and flashing lights as well as occasional blurring.  The Veteran indicated that he used ocular OU daily as needed with Pred Forte.  On examination, the Veteran had uncorrected right eye visual acuity 20/30 far and 20/40 near; the right eye corrected vision was 20/40 far and near.  The Veteran's left eye had uncorrected visual acuity 20/60 far and 20/40 near, with corrected vision of 20/25 far and near.  The Veteran's intraocular pressures were 18 in the right and 16 in the left, which was within normal limits.  The anterior segment was benign.  The dilated funduscopic examination revealed nuclear sclerotic and cortical cataracts.  The Veteran's cup-to-disk ratio was 0.60 OU.  The macula, vessels, background, and periphery were all consistent with proliferative and nonproliferative diabetic retinopathy, status post-laser treatments in both eyes.  

Another examination was provided in September 2007.  The examiner noted that the Veteran had experienced pain for the preceding five days and had redness in both eyes.  The Veteran reported that this happened two or three times per month.  He indicated that he had allergy drops that did not help much.  He stated that he used TobraDex that did help; he had been told not to use them except when he had blurred vision.  The Veteran's uncorrected visual acuity of the right eye was 20/25 far and 20/70 near.  His corrected right eye vision was 20/20 far and near.  The Veteran's uncorrected visual acuity of the left eye was 20/60 far and 20/100 near.  The corrected left visual acuity was 20/30 far and 20/25 near.  The Veteran's intraocular pressures were 21 mmHg in the right and 23 mmHg in the left eye, slightly above normal in the left.  The Veteran's dilated funduscopic examination revealed nuclear sclerotic and cortical cataracts.  The cup-to-disk ratio was .4 OU.  The macula, vessels, background, and periphery were all consistent with proliferative diabetic retinopathy and nonproliferative diabetic retinopathy, status post-laser treatment OU.  

Another examination was provided in March 2008.  The Veteran was noted to be using the Xalatan OU at bedtime for glaucoma and he has had multiple laser treatments in both eyes for his diabetes.  He stated that he had pain "like knives" in both eyes.  He said it happened monthly for five to ten minutes.  He also reported blurred vision.  The Veteran's uncorrected visual acuity of the right eye was 20/20 far and 20/200 near; his corrected right visual acuity was 20/25 far and 20/30 near.  The Veteran's left eye uncorrected visual acuity was 20/80 far and 20/100 near.  His corrected left eye vision was 20/20 far and 20/30 near.  The Veteran's intraocular pressures were 19 mmHg in the right eye and 20 mmHg in the left eye, which was barely within normal limits for a glaucoma patient.  The anterior segment examination was benign.  The dilated funduscopic examination revealed nuclear sclerotic and cortical cataracts in both eyes.  The cup-to-disk ratio was .4 in both eyes.  The macula, vessels, background, and periphery were consistent with diabetic retinopathy, proliferative and nonproliferative types, status post-laser treatment OU.  The visual fields were consistent with multiple glaucomatous defects bilaterally.  

The Veteran's left eye vision temporally was to 45 degrees, down temporally to 45, down to 42 degrees, down nasally to 30, nasally to 42, up nasally to 33, up to 25, and up temporally to 35.  The total remaining visual field was 297, and when divided by 8 showed that the average contraction was shown to be to 37 degrees.  This value could be rated under the concentric contraction or based on the equivalent visual acuity of 20/70.  

The Veteran's right eye vision temporally was to 57 degrees, down temporally to 65 degrees, down to 53 degrees, down nasally to 43, nasally to 38 degrees, up nasally to 35 degrees, up to 26 degrees, and up temporally to 45.  The total remaining visual field was 362, divided by 8 showed that the average contraction was to 46 degrees.  This value could be rated on its concentric contraction or based on an equivalent visual acuity of 20/50.  

A February 2009 addendum opinion indicated that the Veteran's diagnoses of proliferative and nonproliferative diabetic retinopathy were more likely than not related to the Veteran's diabetes mellitus.  The examiner also noted that the Veteran's cataracts and open-angle glaucoma were more likely than not related to his diabetes.  

Finally, an examination was provided in April 2016.   The examiner reviewed the entire claims file and noted the diagnoses of open angle glaucoma, nuclear sclerosis cataract bilateral, and diabetic retinopathy.  The examiner also noted that the Veteran also had a diagnosis of bilateral dry eyes.  The Veteran's uncorrected right eye distance vision was 20/40 or better and his near vision was 20/70.  The right eye corrected distance and near vision was 20/40 or better.  The Veteran's uncorrected left eye distance vision was 20/70 and the uncorrected left eye near vision was 20/40 or better.  The Veteran's left eye corrected distance vision was 20/40 or better and the corrected left near vision was 20/50.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran's pupil diameters were 4.3 millimeters.  The pupils were round and reactive to light. There was no afferent pupillary defect present.  There was no anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  There was no severe irregular astigmatism or diplopia.  The Veteran's right eye pressure was 21 and his left eye pressure was 16.  The Veteran's external eye examination was normal and his conjunctiva was normal.  The right cornea had white opacity 1.5 millimeter by 1 millimeter in size and the left cornea was normal.  The anterior chambers and irises were normal bilaterally.  The examiner noted nuclear sclerosis cataracts bilaterally.  The Veteran's internal eye examination revealed glaucomatous-like cupping in the right inferior rim and the left eye rim appeared slightly thinner than normal.  The bilateral maculas revealed a large scar located peripherally.  The vessels were positive for dot blot hemes.  The vitreous were normal bilaterally.  The periphery of both eyes revealed extensive scarring from pan retinal photocoagulation laser procedure.  

In regard to visual field testing, the examiner checked the boxes indicating that the Veteran had loss of a temporal half of visual field in both eyes, loss of nasal half of the visual field in both eyes, loss of inferior half of visual field in both eyes, and loss of superior half of visual field in both eyes.  The charts associated with the examination report showed the extent of the Veteran's visual field defects.  The Veteran also had a centrally located scotoma in both eyes.  The examiner noted that the Veteran had lacrimal gland and lid disorders, corneal conditions, cataract and other lens conditions, glaucoma, and retinal conditions.  With regard to the diagnosis of a lacrimal apparatus disorder, the examiner diagnosed dry eye disease.  The examiner noted the small corneal scar on the right eye.  The examiner noted bilateral preoperative cataracts, which cause a decrease in visual acuity or other visual impairment.  The examiner diagnosed bilateral open-angle glaucoma, which requires medication for treatment.  The examiner noted that the Veteran was prescribed an unknown eye drop to control intraocular pressure; he was referred to a glaucoma specialist for further evaluation and treatment.  The examiner also diagnosed retinopathy and maculopathy.  The Veteran had significant peripheral vision loss due to diabetic retinopathy and glaucoma.  The examiner noted that the Veteran also had blurry central vision due to cataracts in both eyes.  The examiner noted that it would be "very difficult" for him to perform jobs such as a truck driver or air traffic controller due to the high visual demands of those specific jobs.  The examiner noted that the Veteran's blurry central vision could be improved with cataract surgery, but that the peripheral vision loss due to diabetic retinopathy and glaucomatous nerve damage is permanent.  The examiner noted that, left untreated, the glaucoma will cause vision loss to worsen.

The first test revealed that the Veteran's left eye showed temporal vision to 70 degrees, down temporal vision to 65 degrees, down vision to 53 degrees, down nasally to 50 degrees, nasally to 50 degrees, up nasally to 38 degrees, up to 35 degrees, and up temporally to 40 degrees.  This resulted in a total remaining visual field of 401, which divided by 8 results in an average contraction to 50.125 degrees.  The Veteran could be rated on this concentric contraction or based on the equivalent visual acuity of 20/50.  The Veteran's right eye showed temporal vision to 68 degrees, down temporally to 65 degrees, down to 59 degrees, down nasally to 48 degrees, nasally to 50, up nasally to 40 degrees, up to 25 degrees, and up temporally to 48 degrees.  The total remaining visual field is 403, which when divided by 8 results in an average contraction of 50.375 degrees.  The Veteran's right eye could be rated on its own concentric contraction or based on an equivalent visual acuity of 20/50.  The second test showed similar results in the left eye with total remaining visual field of 388, which when divided by 8 results in an average contraction of 48.5 degrees.  In the right eye, the total remaining visual field is 408, which when divided by 8 results in an average contraction of 51 degrees.  




Analysis 

First, the record shows that the Veteran has had active pathology related to this disability throughout the appeal period, resulting in the minimum 10 percent evaluation under 38 C.F.R. § 4.84a, Diagnostic Codes 6003, 6008 (2008).  The active pathology of the diabetic retinopathy with cataracts overlaps with the glaucoma such that separate ratings are not warranted on this basis.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  This evaluation is in effect for the entire appeal period.   

With regard to visual acuity, the record reveals that for the rating period on appeal, the Veteran's corrected visual acuity was, at worst, 20/40 in each eye.  Pursuant to the old rating criteria, 20/40 vision in both eyes warrants a noncompensable rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079, Table V (2008).

Rating the Veteran's visual acuity based on the concentric contraction of visual fields shows that as of March 31, 2008, the Veteran's concentric contraction resulted in values that were equivalent to a 20/70 evaluation in the left eye and 20/50 evaluation in the right eye.  When applying these values to the rating criteria under Diagnostic Code 6079 under the old criteria, the Board notes that the Veteran's visual field defect warranted a 20 percent rating.  As such, the 20 percent evaluation is assigned as of March 31, 2008.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079, Table V (2008).

Applying the Veteran's April 27, 2016, concentric contraction of visual fields results to the diagnostic criteria under Diagnostic Code 6080, the Board notes that the bilateral finding of remaining field of 46 to 60 degrees results in a rating of 20 percent under the old regulation.  38 C.F.R. 4.84a, Diagnostic Code 6080 (2008).  Alternatively, applying the results to the visual acuity codes under Table V in the old regulations, the results of 20/50 in both eyes warrants a lower 10 percent rating.  See 38 C.F.R. 4.84a, Table V (2008).

Thus, the Veteran is not entitled to an increased rating.  The 20 percent for visual field defect is combined with the 10 percent for active pathology resulting in a 30 percent rating.  38 C.F.R. § 4.25.   

2.  Automobile and adaptive equipment or adaptive equipment only

The Veteran seeks entitlement to automobile and adaptive equipment on the basis that his diabetic retinopathy and associated visual impairments necessitate this equipment.  The Veteran is also service-connected for diabetic neuropathy, rated as 10 percent for each lower extremity.  

A Veteran with a service-connected disability that results in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or, ankylosis of one or both knees or one or both hips is eligible for financial assistance in the purchase of one automobile or other conveyance or entitled to necessary adaptive equipment.  38 C.F.R. § 3.808.

Specifically, VA shall repair, replace or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of Title 38, Chapter 39, and provide, repair, replace, or reinstall such adaptive equipment for any automobile or other conveyance which an eligible person may previously or subsequently have acquired, where the Veteran has a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes to the required specified degree.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808. 

The loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350 (a)(2)(i), 4.63 (2016).

For adaptive equipment eligibility only, a showing of ankylosis of one or both knees or one or both hips is sufficient to establish entitlement. 38 U.S.C.A. § 3902 (West 2014); 38 C.F.R. § 3.808 (b)(1)(iv) (2016).

In order to be eligible for automobile or adaptive equipment for vision impairment, permanent impairment of vision of both eyes is required.  This is defined as central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  38 C.F.R. §§ 3.350 (a)(3) (2016).

Here, as shown in the facts above, the Veteran does not meet any of the criteria for the claimed entitlement.  Rather, the only claimed disabilities that are potentially eligible for consideration, the Veteran's diabetic neuropathy and diabetic retinopathy with cataracts and glaucoma, are not shown to result in any loss of use or decreased visual impairment to the required degree.  Thus, the Board finds that the Veteran's claim of entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only must be denied.  Service connection is not in effect for any disability which results in loss or loss of use of the feet or hands, vision impairment, severe burn injury, or ankylosis of one or both knees or one or both hips.   

(CONTINUED ON NEXT PAGE)








In summary, because the legal criteria are not met, the Veteran's claim of entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only is denied.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	B. Muetzel, Associate Counsel

Copy mailed to:  Georgia Department of Veterans Services

Department of Veterans Affairs


